DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 14-16 of copending Application No. 17/572,530 (US Publication 2022/0130189) to MARCINKOWSKI (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of obvious wording variations.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1,

MARCINKOWSKI teaches a system for controlling and securing smart devices within a unit of a multi- family residential or commercial property, the system comprising: a smart thermostat hub comprising:
one or more processors; a memory communicatively coupled to the one or more processors; a first interface configured to communicatively couple the one or more processors to a property management platform for a multi-family residential or commercial property via a wide area network (WAN) communication link; and a second interface configured to communicatively couple the one or more processors to a plurality of smart devices via a non-WAN communication link, and where the one or more processors are configured to: receive control information from the property management platform via the WAN communication link (claim 1 teaches "an interface configured to communicatively couple the one or more processors to a smart thermostat hub via a wide area network (WAN) communication link, the smart thermostat hub configured to be communicatively coupled to a smart door lock via a non-WAN communication link, "), 
the control information including a request for a status check associated with a smart door lock, where the plurality of smart devices includes the smart door lock (claim 4 teaches "the second control information indicates a status request; the second command is configured to retrieve status information from the smart door lock"); transmit a command derived from the control information to the smart door lock via the non-WAN communication link, the command configured to retrieve status information (claim 2 teaches "transmit the second control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit a second command to the smart door lock via the non-WAN communication link."); receive the status information from the smart door lock via the non- WAN communication link; and transmit the status information to the property management platform via the WAN communication link (claim 4 teaches "the second command is configured to retrieve status information from the smart door lock and the one or more processors are further configured to receive the status information from the smart thermostat hub via the WAN communication link.").

Regarding claim 14,
MARCINKOWSKI teaches method for controlling and securing smart devices within a unit of a multi- family residential or commercial property, the method comprising:
receiving, by one or more processors of a smart thermostat hub, control information via a wide area network (WAN) communication link from a property management platform for a multi-family residential or commercial property (claim 14 teaches the management platform "transmitting, by the one or more processors, the control information to a smart thermostat hub via a wide area network (WAN) communication link "), the control information including a request for a status check associated with a smart door lock, where a plurality of smart devices configured to be communicatively coupled to the smart thermostat hub via a non- WAN communication link includes the smart door lock (claim 16 teaches "cause the smart thermostat hub to transmit a third command to the smart door lock via the non-WAN communication link, the third command configured to retrieve status information from the smart door lock;");
transmitting, by the one or more processors, a command derived from the control information to the smart door lock via the non-WAN communication link, the command configured to retrieve status information (claim 14 teaches "to cause the smart thermostat hub to transmit a command to the smart door lock via a non-WAN communication link,");
receiving, by the one or more processors, the status information from the smart door lock via the non-WAN communication link (claim 16 teaches ", further comprising: generating, by the one or more processors, third control information that identifies the smart door lock and includes a status request;"); and
transmitting, by the one or more processors, the status information to the property management platform via the WAN communication link(claim 16 teaches the platform as "receiving, by the one or more processors, the status information from the smart thermostat hub via the WAN communication link.").

Claims 2-5, 12, 13, 15 and 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-16 of copending Application No. 17/572,530 to MARCINKOWSKI (US Publication 2022/0130189) in view of WAGSTAFF (U.S. Publication 2018/0182191).
Regarding claims 2, 4, 12, 13, 15 and 16,
MARCINKOWSKI teaches the system of claim 1, but fails to expressly teach that the one or more processors are further configured to: receive second control information from the property management platform via the WAN communication link, the second control information indicating to lock the smart door lock; and transmit a lock command derived from the second control information to the smart door lock via the non-WAN communication link, the lock command configured to transition a state of the smart door lock to a locked state. 
WAGSTAFF teaches that the one or more processors are further configured to: receive second control information from the property management platform (18) via the WAN communication link (element 21; [0030] teaches that link 21 may utilize RS-485 or Internet protocol), the second control information indicating to lock the smart door lock (12); and transmit a lock command derived from the second control information to the smart door lock via the non-WAN communication link (element 20; [0029] teaches that link 20 may be Bluetooth, BLE, Zigbee, RFID, any of the IEEE 802.11 standards, any of the IEEE 802.15 standards etc.) the lock command configured to transition a state of the smart door lock to a locked state ([0028] teaches the access control device 1 is connected to (or combined with) a physical lock device 12, which is controllable by the access control device 1 to be set in an unlocked state or locked state.) 
Before the effective filing date of the invention, it would have been obvious to modify the system of Marcinkowski per the teachings of Wagstaff, receiving control information for controlling the state of  lock device, for the purpose of permitting a user to control access to a space dependent upon received credentials.
Regarding claim 3,
Wagstaff teaches that the lock command comprises an actuation command to actuate a locking mechanism of the smart door lock to transition the smart door lock to the locked state([0028] teaches the access control device 1 is connected to (or combined with) a physical lock device 12, which is controllable by the access control device 1 to be set in an unlocked state or locked state.)

Regarding claim 5,
Wagstaff teaches that the status information indicates whether a current state of the smart door lock is a locked state or an unlocked state ([0032] teaches that when the lock device 12 is in an unlocked state, the barrier 15 can be opened and when the lock device 12 is in a locked state, the barrier 15 cannot be opened).

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-16 of copending Application No. 17/572,530 to MARCINKOWSKI (US Publication 2022/0130189) in view of JEFFERIES (U.S. Publication 2018/0091930).
Regarding claim 6,
MARCINKOWSKI teaches the system of claim 1, but fails to expressly teach that the one or more processors, the first interface, the second interface, and the memory are integrated within a housing of a thermostat.
JEFFERIES teaches one or more processors, the first interface, the second interface, and the memory are integrated within a housing of a thermostat ([0129] teaches an External Hub 700  comprising various electrical and hardware components embedded in a printed circuit board, such as PCB 712. As shown in the figure, in some embodiments the External Hub 700 may comprise one or more processors (including, but not limited to, special purpose processors or general processors) that control the External Hub 700, such as CPU 703. The processor(s) may allow the execution of executable computer code capable of instructing the processor to control various aspects of the External Hub 700 and any connected peripherals.)
Before the effective filing date of the invention, it would have been obvious to modify the system of Marcinkowski per the teachings of Jefferies, integrating the recited components within the thermostat hub for the purpose of facilitating communication between the hub and connected peripheral devices. 

Claims 9-11 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-16 of copending Application No. 17/572,530 to MARCINKOWSKI (US Publication 2022/0130189) in view of HAMMONS (US Pub. 2018/0234489).
Regarding claims 9, 10 and 17,
MARCINKOWSKI teaches the system of claim 1, but fails to further teach the limitations of claims 9 and 10.
HAMMONS teaches that the one or more processors are further configured to: 
receive fifth control information from the property management platform via the WAN communication link, the fifth control information identifying a smart light fixture of the plurality of smart devices and including information indicating an instruction to turn off the smart light fixture or turn on the smart light fixture; generate one or more light fixture commands configured to turn off the smart light fixture or turn on the smart light fixture based on the fifth control information; and transmit the one or more light fixture commands to the smart light fixture via the non- WAN communication link ([0031] teaches lighting devices; [0020] teaches that the IoT system includes control and automation of lighting, said automation is interpreted as comprising at least turning off a smart light). 
Before the effective filing date of the invention, it would have been obvious to modify the system of Marcinkowski per the teachings of Hammons, integrating means for controlling a light fixture as claimed, since Hammons recognizes a need in the art for providing home automation (also known as “smart” or “intelligent” homes) which can include control and automation of lighting, heating, ventilation, air conditioning (HVAC) systems, and even appliances such as washer/dryers, robotic vacuums, air purifiers, ovens or refrigerators/freezers that use wired or wireless networking for remote monitoring and control.
Regarding claim 11,
Hammons teaches that the smart door lock comprises an offline door lock ([0093] teaches that the system may include devices believed to be offline).

Claims 7, 8 and 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-16 of copending Application No. 17/572,530 to MARCINKOWSKI (US Publication 2022/0130189) in view of AJAX (U.S. PATENT 11,162,698).
Regarding claims 7, 8 and 18,
	MARCINKOWSKI teaches an apparatus for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the apparatus comprising:
	means for communicating via a wide area network (WAN) communication link with means for managing a multi-family residential or commercial property; means for communicating via a non-WAN communication link with multiple means for smart control of a unit of the multi-family residential or commercial property, the multiple means for smart control including means for locking a door(claim 1 teaches "an interface configured to communicatively couple the one or more processors to a smart thermostat hub via a wide area network (WAN) communication link, the smart thermostat hub configured to be communicatively coupled to a smart door lock via a non-WAN communication link, "); and
the wireless communications including:
control information received via the means for communicating via the WAN communication link from the means for managing, the control information including a request for a status check associated with the means for locking; a command derived from the control information and transmitted to the means for locking via the non-WAN communication link, the command configured to retrieve status information; (claim 2 teaches "transmit the second control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit a second command to the smart door lock via the non-WAN communication link.");
and
the status information received from the means for locking via the non-WAN communication link and transmitted to the means for managing via the WAN communication link (claim 4 teaches "the second command is configured to retrieve status information from the smart door lock and the one or more processors are further configured to receive the status information from the smart thermostat hub via the WAN communication link.").
MARCINKOWSKI fails to expressly teach that the apparatus comprises :
means for controlling thermostat settings and for processing wireless communications with the means for managing and the means for smart control. 
AJAX teaches an apparatus for controlling devices within a unit of a multi-family or commercial property comprising means for controlling thermostat settings and for processing wireless communications with the means for managing and the means for smart control (in FIG. 6 and in column 14:36-51, Ajax teaches a communications system 600 which can be implemented in a building (e.g. building 10) and is shown to include control device 214, network 602, building management system 610, and user device 612. System 600 connects devices, systems, and servers via network 602 so that at least HVAC controls information can be passed between devices).
Before the effective filing date of the invention, it would have been obvious to modify the system of Marcinkowski per the teachings of Ajax so as to include means for controlling thermostat setting, therein permitting a user to control the temperature of a building or space,  through means by which a user may adjust the setpoint via the thermostat's user interface.
Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-16 of copending Application No. 17/572,530 to MARCINKOWSKI (US Publication 2022/0130189) in view of AJAX (U.S. PATENT 11,162,698) as applied to claim 18 and further in view of HAMMONS (US Pub. 2018/0234489).
Regarding claim 19,
MARCINKOWSKI, in combination with AJAX, teaches the apparatus of claim 18, but fails to expressly teach the further limitations of claim 19.
HAMMONS teaches the WAN communication link comprises a low-power, wide area network (LPWAN) communication link; and the LPWAN communication link comprises at least one of a narrowband — Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link ([0126] teaches that the IoT gateway operates in a manner to avoid high utilization rates (which can result in high temperature, reduced response times, and other undesirable effects) of the computational capabilities of the IoT gateway, by performing analyses only when the IoT gateway is in a lower power state).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Marcinkowski per the teachings of Hammons so as to include LPWAN communication link ass recited, for the purpose of including any hardware, circuitry, and/or software that enables IoT device 300 to receive and/or transmit data over a wireless medium.
Regarding claim 20,
Hammons teaches that the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link ([0057] teaches that Wireless interface 303 may include any hardware, circuitry, and/or software that enables IoT device 300 to receive and/or transmit data over a wireless medium. Examples of wireless networks include, but are not limited LoRA, and SigFox LoRaWAN etc.,).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689